I EDWARDS, Judge,
concurs in the result for the following reasons:
LSA-R.S. 17:1201 is entitled “Amount of sick leave; injury on job.” LSA-R.S. 1201(A)(1) mandates a minimum of ten days absence, meaning authorized sick leave, without loss of pay.
LSA-R.S. (A)(2) authorizes school boards to “grant additional sick leave, without loss of pay, or with such reduction of pay as they may establish and fix.” If additional sick leave is granted, LSA-R.S. 17:1202 sets the maximum amount that can be deducted from the teacher’s pay.
However, school boards are not required to grant additional sick leave and section 1202 does not control the situation when additional sick leave is denied. If additional sick leave is denied, school boards are not obligated to pay the minimum amount mandated by section 1202.